DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority under 35 U.S.C. §371 for the present application as a National Stage entry of PCT/EP2017/066988 (filed July 6, 2017) which claims priority to US provisional application 62/360,542 (filed July 11, 2016), is hereby acknowledged.

Allowable Subject Matter
Claims 1-25 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest an organoclay composition that includes a mineral clay treated with an organic quaternary ammonium/phosphonium compound and a synergist mixture, wherein the mixture comprises: i) an amine salt of a trimer acid; and ii) an amine salt of a monocarboxylic fatty acid, wherein the trimer acid has about 30 to 72 carbon atoms, and wherein the monocarboxylic fatty acid has about 6 to about 30 carbon atoms in accordance with present sole independent claim 1.
The closest prior art are Mainye (US 2016/0186034 A1 to Mainye et al., published June 30, 2016) and Dino (US 2010/0305008 A1 to Dino et al., published December 2, 2010).
Mainye discloses an organophilic clay mixture having a first organophilic clay that is modified attapulgite/sepiolite together with an organophilic modified bentonite clay, which can be used as a rheological additive to improve the ultra-low shear rate viscosity of a drilling fluids to increase the carrying capacity of the oil mud while reducing the high shear rate readings, wherein the clays are modified by treating them with quaternary amines and/or quaternary ammonium salts, and wherein a quaternary fatty acid can be applied to the clay (abstract; [0004]; [0007] to [0009]; [0028]). 
Dino discloses an additive composition that includes a synergistic combination of a hectorite organoclay composition and an attapulgite organoclay composition, wherein the hectorite organoclay composition contains: an organic cation provided by an alkoxylated quaternary ammonium salt; and a second organic cation that is not an alkoxylated quaternary ammonium salt (abstract; [0032] to [0035]; [0090] to [0099]; claims 1-5 of Dino).  The composition can further contain fatty acid compounds as emulsifiers ([0055]).
However, neither Mainye nor Dino teach or suggest their respective clay compositions containing a “synergist” mixture having a fatty acid compound that is an amine salt of a monocarboxylic fatty acid as recited in present claim 1, particularly one having 6-30 carbon atoms.  Nor do Mainye nor Dino teach or suggest the mixture further containing a trimer acid, let alone one possessing about 30-72 carbon atoms in accordance with the present claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

March 6, 2021